DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 5-8, 18, 23-28 and 31 for prosecution in the reply filed on 06/09/2022 is acknowledged. Claims 11-12 and 14-17 have been withdrawn from consideration.  Claims 1-2, 5-8, 18, 23-28 and 31 have been examined.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 01/01/2021, 09/07/2021, 03/22/2022 and 03/24/2022 have been considered.  Signed and initialed PTO-1449s that correspond to the IDSs are attached herewith.

Drawings
The drawings filed on 10/22/2020 have been accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-8, 18, 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for automatically examining a liquid which contains at least one cell and/or at least one particle using a first and a second measurement signal emanating from a liquid region comprising the steps of: (a) reading the first measurement signal and analysing the first measurement signal and (b) determining based on the analyzed first measurement signal the status of a detection of the second measurement signal.  This judicial exception is not integrated into a practical application because the claims do not have anything more than performance of a set of functions that falls within the “mental processes” grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have anything more than performance of a set of functions, i.e., reading and analysing the first measurement signal and determining based on the analyzed first measurement signal the status of detection of the second measurement signal, which falls within the “mental processes” grouping of abstract ideas.

Claim Analysis:

Interpretation of claim 1: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed method, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use of the claimed method, i.e., reading and analysing the first measurement signal and determining based on the analyzed first measurement signal the status of detection of the second measurement signal.

Step 1: Claim 1 recite reading and analysing the first measurement signal and determining based on the analyzed first measurement signal the status of detection of the second measurement signal. Thus, the claim is to a method that comprises a process for performing a set of steps, which falls within one of the statutory categories of invention (process, machine, manufacture, composition of matter, etc.) MPEP 2106.03.

Step 2A: Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more because reading and analysing the first measurement signal and determining based on the analyzed first measurement signal the status of detection of the second measurement signal, under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.

Claim 2 is rejected for the same reasons of rejection of claim 1 as detailed above because claim 2 is directed to detecting and reading of measurement signals or analyzing the signals to determining the status of measurement signals, which under BRI, falls within the “mental processes” grouping of abstract ideas.
 
Claims 5-6 is rejected because they are directed to detection and reading of measurement signals, and further analysis of measurement signal(s), which under BRI, falls within the “mental processes” grouping of abstract ideas.
Claims 7-8 depends on claim 1, and are directed to conditions (illumination, for example) under which reading and analysing the first measurement signal are made, for determining based on the analyzed first measurement signal the status of detection of the second measurement signal, which under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.
      Claims 18 and 23-25 depend on claim 1 or an intermediate claim, and are directed to conditions under which reading and analysing the first measurement signal is made, for determining based on the analyzed first measurement signal the status of detection of the second measurement signal, which under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.
Claim 26 is dependent on claim 1 and is rejected because it is directed to a device for carrying out the process/method of claim 1 without providing any structure of the claimed device, which under BRI, can be a conceptual device formed in the mind, and therefore falls within the “mental processes” grouping of abstract ideas.

The above judicial exception is not integrated into a practical application.  Claims 1-2, 5-8, 18, 23-26 do not recite any additional elements to integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 1-2, 5-8, 18, 23-26 do not have additional elements recited in the claims beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  
Furthermore, claims 1-2, 5-8, 18, 23-26 do not have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

Claims 27, 28 and 31 are dependent on claims rejected under 35 U.S.C. 101 and by virtue of their dependency on claims rejected under 35 U.S.C. 101 they have all the deficiencies of their respective parent claims inherent in them.

For reasons stated above, claims 1-2, 5-8, 18, 23-28 and 31 are not patent eligible.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Device in claims 26-28 and 31;
Detection means in claims 27 and 28;
Detection device in claims 27, 28 and 31;
Readout device in claims 27 and 28;
Analysis device in claims 27 and 28;
Imaging device in claim 28;
Control device in claim 31;
Displacement device in claim 31; and,
Deflection device in claim 31
Suction device in claim 31.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION: — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, 18, 23-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected because, under the broadest reasonable interpretation (BRI), it is not clear if the first and a second measurement signals (15, 20) emanating from a liquid region is a light signal or a radio signal or an audio signal or a thermal signal or some other type of signal.  The lack of clarity has made the claim vague and indefinite.
Claim 1 is further rejected because the recitation “whether a detection of the second measurement signal (20) is carried out” indicates that detection of a signal is carried out and not the detection of light from a particle. A signal can be an electrical signal or a radio signal or an electromagnetic signal.  It is not clear what type of signal is applicable in claim 1.  The lack of clarity due to the above has made the claim vague and indefinite.

Claims 2, 5-8, 18, 23-28 and 31 are rejected because they are dependent on claim 1 or an intermediate claim, and by virtue of their dependency on claim 1 or an intermediate claim they have all the deficiencies of their respective parent claims inherent in them.

Claims 26-28 and 31 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  
Claim 26 is an omnibus type claim. Claim 26 claims a device, but do not have any structural elements included in it to carry out the method described in its parent claim, claim 1. The lack of a description of the structure of the claimed device has made claim 26 vague and indefinite.
Claims 27-28 and 31 appears to further limit the device claimed in claim 26.  However, since the structure of the device is not described in claim 26, it is unclear how a device that does not have a structure can be further limited.  The lack of clarity due to the above deficiency has made claims 27-28 and 31 vague and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 18 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (U. S. Patent 4,573,796).

Claim 1 is rejected because: 
Martin et al (Martin hereinafter) teaches of a method of examining a liquid (see col. 1, line 16-17) which contains at least at least one particle 20 (see Figure 1) using a first measurement signal (see signal line from light scatter detector 32 to gate signal generator 37 in Figure 1) and a second measurement signal emanating from a liquid region (see signal line from light scatter detector 34 to gate signal generator 38 in Figure 1; col. 1, lines 16-26), by flowing a liquid suspension comprising biological cells through a flow chamber to determine quantitative information about cell components.       
Martin does not teach of a) reading the first measurement signal and analysing the first measurement signal and b) determining based on the analyzed first measurement signal whether a detection of the second measurement signal is carried out and a reading of the detected second measurement signal is completed, or whether a reading of the detected second measurement signal is completed, or whether a reading of the detected second measurement signal is interrupted.
However, since Martin teaches of an apparatus that is capable of making a) reading the first measurement signal and analysing the first measurement signal and b) determining based on the analyzed first measurement signal whether a detection of the second measurement signal is carried out and a reading of the detected second measurement signal is completed, or whether a reading of the detected second measurement signal is completed, or whether a reading of the detected second measurement signal is interrupted, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to make measurements as claimed using Martin’s apparatus.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure can perform the intended use, then it meets the claim.

    PNG
    media_image1.png
    433
    689
    media_image1.png
    Greyscale



Claims 2, 5-8, 18, 23-25 are directed to performing various measurement functions that can be performed using Martin’s apparatus.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure can perform the intended use, then it meets the claim.

Claim 26 is directed to a device for carrying out the method according claim 1.  Martin’s apparatus is capable of carrying out the method according claim 1.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure can perform the intended use, then it meets the claim.

Claims 27-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (U. S. Patent 4,573,796) in view of HILL (US 2021/0285861 A1).

Claims 27, 28 and 31 are rejected because:
Martin teaches all claim limitations including fluorescence detection, except for a dispenser for dispensing a liquid sample and generating image of in particles in a method and apparatus for analyzing fluidic sample with dispersed particles.
Hill teaches of dispenser 16 (see paragraph [0131]; Figure 1) for dispensing a liquid sample and generating image of particles (see paragraphs [0135], [0146]) in a method and apparatus for analyzing fluidic sample with dispersed particles.
In view of Hill’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Hill’s teachings into Martin’s method and apparatus due to the fact that the combination would provide a method and apparatus for efficiently dispensing a sample fluid into a light path for making accurate optical measurements of particles in a fluid, and provide an imaging device for imaging particle scattering properties post measurement process. 

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886